Citation Nr: 0700757	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  97-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for vision loss.

5. Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from October 1959 to May 
1963.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In October 2000, the Board remanded the issues of whether new 
and material evidence had been received to reopen the claims 
for service connection for a left knee disability and a back 
disability to the RO for a hearing, and denied the veteran's 
claims for service connection for tinnitus, hearing loss, and 
vision loss as not well grounded.  The veteran later sought 
to reopen these claims.  The RO denied reopening the claims 
for service connection for hearing loss and presbyopia 
(vision loss), and denied service connection for tinnitus.  
The veteran has perfected appeals on these issues and they 
are again before the Board for consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board remanded these issues for additional development in 
September 2003.  Since then, the Court of Appeals for 
Veterans' Claims (Court) issued a decision regarding the 
notice requirements associated with claims to reopen.  VA 
must notify a claimant of the evidence that is needed to 
reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim.  More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The veteran has been informed of the definition of new and 
material evidence that applies to his claim (i.e., the 
definition in effect prior to August 29, 2001); however, he 
was not informed of the specific basis for the denials of 
each of the prior claims or of what would be necessary to re-
open each claim, as well as what evidence (if the claims were 
to be re-opened) is necessary to establish the service-
connection claim on the merits.  See Kent.  As such, the 
claim must be remanded to comply with these new notice 
requirements.

1.  The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal 
as noted by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ensure that all notification and 
development procedures set forth in the 
VCAA are fully complied with and 
satisfied as to the new and material 
evidence issues currently on appeal.  
This includes written notice of the 
evidence, if any, the veteran is expected 
to provide in support of his attempt to 
reopen the claim for service connection, 
and the evidence, if any, the RO will 
obtain for him.  The notification should 
include notice of the specific evidence 
necessary to constitute new and material 
evidence to reopen each of the veteran's 
claims, pursuant to Kent v. Nicholson.  
The RO should also advise him that he 
should submit any relevant evidence in 
his possession concerning his claim.  

3.  If any benefit sought on appeal is 
not granted, the veteran should be 
provided a SSOC and afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


